United States Court of Appeals
                                  For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                                     February 16, 2018 
                                               
                                           Before 
 
                             MICHAEL S. KANNE, Circuit Judge 
                              
                             DIANE S. SYKES, Circuit Judge 
                              
                             DAVID F. HAMILTON, Circuit Judge 
 
No. 15‐2138 
 
KELVIN NORWOOD,                                   Appeal from the United States District 
      Plaintiff‐Appellant,                        Court for the Northern District of Illinois, 
                                                  Eastern Division. 
      v.                                           
                                                  No. 11‐CV‐988 
PARTHASARATHI GHOSH, et al.,                       
      Defendants‐Appellees.                       Charles R. Norgle, 
                                                  Judge. 
 
                                         O R D E R 

      The  court hereby  AMENDS  the  first  sentence  on  page  5  of  the  order  issued  on 
January 26, 2018, to read as follows: Norwood saw the outside orthopedic surgeon, Dr. 
Samuel Chmell, on November 23, 2009.